Citation Nr: 0716674	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-26 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for chronic bronchitis.

4.  Entitlement to service connection for a foot condition, 
onychomycosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.  Further, the record reflects he had additional service 
in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claims.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in September 2006.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.  Further, a copy of this 
transcript was provided to the veteran, in accord with his 
request, in March 2007.  He was informed at that time that he 
had 30 days to file a motion to correct the transcript if he 
believed it did not accurately reflect what was said at the 
hearing, but no such motion appears to have been submitted.

The Board notes that the veteran's service medical records 
for his 1965 to 1969 period of active duty are not on file, 
and that, in such situations, it has a heightened obligation 
to explain its findings and conclusions and carefully 
consider the benefit-of-the-doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski , 
1 Vet. App. 365, 367 (1991).  

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required with respect to the low back claim.  
Accordingly, that claim will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if additional action is required on his 
part.

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the claims adjudicated by this 
decision have been completed.

2.  The competent medical evidence does not reflect that the 
veteran currently has malaria or residuals thereof.

3.  The record reflects that the veteran's bronchitis and 
onychomycosis were first diagnosed many years after service, 
and no competent medical evidence is on file which relates 
either of these disabilities to active service.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's 
malaria, bronchitis, and/or onychomycosis.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by a letter dated in 
June 2001, which is clearly prior to the August 2002 rating 
decision that is the subject of this appeal.  He was also 
sent additional notification by an August 2006 letter.  Taken 
together, these letters informed the veteran of the evidence 
necessary to substantiate his current appellate claims, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Moreover, the August 2006 
letter included information regarding disability rating(s) 
and effective date(s) as mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, except for the low back claim, the Board finds 
that the duty to assist the veteran has been satisfied in 
this case.  All available medical records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran's 
representative has acknowledged that efforts were made to 
obtain the veteran's missing service medical records without 
success.  As noted in the Introduction, under such 
circumstances the Board has a heightened obligation to 
explain its findings and conclusions and carefully consider 
the benefit-of-the-doubt rule.  Moreover, the veteran has had 
the opportunity to present evidence and argument in support 
of his claims, to include at the September 2006 hearing.  He 
indicated at this hearing that he had microfiche records 
which might be relevant to this case, and the record was held 
open for 30 days for him to submit copies of this evidence, 
but no such evidence was received.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (The duty to assist is not a "one-
way street."  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.).  

The Board acknowledges that no VA medical examination was 
accorded to the veteran regarding his claims.  However, the 
Board finds that no such development is required as the 
outcome of these claims hinges on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of evidence of in-service incurrence or aggravation of the 
claimed disabilities, referral of this case for an opinion as 
to etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion 
would not be supported by what actually occurred in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based on 
the veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative).  Obtaining a medical 
nexus opinion under the circumstances presented in this case 
would be a useless exercise. 

In view of the foregoing, the Board concludes that the duty 
to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The Board reiterates that as the veteran's complete service 
medical records are unavailable, it has a heightened duty to 
explain its findings and conclusions.  Cuevas, supra; O'Hare, 
supra.  However, the case law does not lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Moreover, there is no presumption, either in favor 
of the claimant or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(wherein the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

The veteran has contended, to include at his September 2006 
hearing, that he had malaria while on active duty in the 
Republic of Vietnam, and that he developed recurrent 
bronchitis as a result of his malaria.  Moreover, he has 
indicated that his foot condition has been present since 
service as well.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for malaria, bronchitis, and 
onychomycosis.

Initially, the Board notes that a thorough review of the 
competent medical evidence does not reflect that the veteran 
currently has malaria or residuals thereof.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 
U.S.C.A § 1131, as well as other relevant statutes, only 
permitted payment for disabilities existing on and after the 
date of application for such disorders.  The Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  Therefore, the preponderance of the 
evidence is against the claim of service connection for 
malaria.

With respect to the other issues on appeal, the Board notes 
that the veteran contended that his bronchitis was secondary 
to his purported in-service malaria.  The law provides that 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  However, for the 
reasons stated in the preceding paragraph, service connection 
is not warranted for malaria, and the law does not provide 
for the award of service connection for a disability that 
developed secondary to a nonservice-connected disability.  
The Board further finds, for the reasons stated below, that 
service connection is not warranted for bronchitis as 
directly related to service.

The Board has already acknowledged that the veteran's service 
medical records for his 1965 to 1969 period of active duty 
are not available.  Nevertheless, service medical records are 
on file from his service with the National Guard which cover 
a period from 1970 to 1984.  Nothing in these records 
indicates that he had recurrent bronchitis and/or 
onychomycosis of his feet.  In fact, his lungs and chest, 
feet, and skin were all clinically evaluated as normal on 
National Guard examinations conducted in September 1970, 
September 1974, August 1978, February 1982, and May 1984.  
Moreover, he did not indicate the presence of any such 
disabilities on concurrent Reports of Medical History either.

The first competent medical evidence of his onychomycosis of 
the feet appears to be records dated in 1995, while the first 
such evidence of bronchitis appears to be records dated in 
1996.  Consequently, the first competent medical evidence of 
either disability appears to be more than 25 years after his 
June 1969 separation from active duty.  The Court has 
indicated that the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.); Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  Further, there is no competent medical opinion of 
record which relates either of these disabilities to active 
service.

In summary, there is no competent medical evidence which 
indicates the veteran currently has malaria or residuals 
thereof; there is no competent medical evidence of either 
onychomycosis and/or bronchitis until many years after the 
veteran's separation from active duty; and no competent 
medical opinion is of record which relates the disabilities 
to active service.  For these reasons, the Board must 
conclude that the preponderance of the evidence is against 
the claims of service connection for malaria, bronchitis, and 
onychomycosis.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in reaching the decision in the instant 
case.  See generally Gilbert, supra; see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefits sought on appeal must be denied.


ORDER

Entitlement to service connection for malaria is denied.

Entitlement to service connection for chronic bronchitis is 
denied.

Entitlement to service connection for a foot condition, 
onychomycosis, is denied.


REMAND

The veteran contends that his current low back disorder is 
due to injuries he sustained from a parachute jump in 
September 1965 during a hurricane.  Initially, the Board 
notes that there is evidence which tends to support his 
contention.  First, while his service medical records for the 
1965 to 1969 period of active duty are not on file, his 
service personnel records are on file.  These records, 
including his DD Form 214, reflect that he received his 
Parachutist designation in September 1965.  Moreover, he 
referred to this injury on his Reports of Medical History for 
the National Guard beginning in September 1974, as well as 
private medical records dated in 1993.  In short, he 
identified such an injury over a period of many years, and 
long before he made his initial claim of service connection 
in 2001.  

The Board further notes that the veteran has indicated that 
many other military personnel were injured in this jump as it 
occurred during a hurricane.  Consequently, it would seem 
only logical that there would be some official service record 
of such mass injury of military personnel.  Therefore, the 
Board is of the opinion that an attempt should be made to 
verify this incident through official channels, similar to 
the type of development conducted to verify accounts of in-
service stressors for claims of post-traumatic stress 
disorder.  Accordingly, a remand is required to conduct such 
development.

The Board also notes that the veteran reported that he, and 
the other military personnel injured in the September 1965 
parachute jump, were treated at Martin Army Hospital in Fort 
Benning, Georgia, to include on his National Guard Reports of 
Medical History beginning in September 1974.  However, it 
does not appear that records were specifically requested from 
that facility.  Accordingly, a remand is also required to 
request records from that facility.

In addition, the Board is of the opinion that should the 
veteran's account of his in-service injury be verified and/or 
recognized by the RO, then a medical examination would be 
necessary to confirm whether his current low back disorder is 
causally related to that incident.  Should such an 
examination be conducted, the veteran is hereby informed that 
38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated below, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his low 
back disorder since February 2001.  After 
securing any necessary release, the RO 
should obtain these records.

2.  The RO should attempt to verify the 
veteran's account of his purported 
September 1965 parachute injury through 
official channels.  In pertinent part, 
the RO should follow-up on the veteran's 
account of treatment for this injury at 
the Martin Army Hospital in Fort Benning, 
Georgia.

3.  If and only if the veteran's 
purported parachute injury is verified, 
he should be afforded an examination to 
determine the current nature and etiology 
of his current low back disorder.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner must indicate 
that the claims folder was reviewed.

Following examination of the veteran, the 
examiner must make a specific 
determination as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the current low 
back disorder is causally related to 
military service, to include whether it 
is consistent with having developed as a 
result of the type of injury described by 
the veteran.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
which addresses all of the evidence obtained after the 
issuance of the April 2004 Statement of the Case, and 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order. By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


